 1   BRANDON C. FERNALD (BAR NO. 222429)
 2   brandon@fernaldlawgroup.com
     FERNALD LAW GROUP APC
 3   510 W 6th St, Suite 700
     Los Angeles, California 90014
 4   Telephone: (323) 410-0300
     Facsimile: (323) 410-0330
 5
     AARON P. BRADFORD (pro hac vice)
 6   ANDREA M. LAFRANCE (pro hac vice)
 7   BRADFORD, LTD
     2701 Lawrence Street, Suite 104
 8   Denver, Colorado 80205
     Telephone: (303) 325-5467
 9   Facsimile: (844) 406-5294
     E-Mail: aaron@APB-law.com
10
     Attorneys for Defendants Tire & Wheel
11   Master, Inc. d/b/a Tire & Wheel Master
12   Wholesale Distributor; Tire & Wheel Master
     Wholesale Distributor; and USA Wheel
13   & Tire Outlet, Inc.
14                               UNITED STATES DISTRICT COURT
15                              EASTERN DISTRICT OF CALIFORNIA
16
17   MOBILE HI-TECH WHEELS,                           Case No. 2:18-cv-00339-MCE-GGH

18                 Plaintiff,                         ORDER GRANTING DEFENDANTS’
                                                      APPLICATION FOR ORDER
19          vs.                                       PERMITTING FILING OF
                                                      DOCUMENTS UNDER SEAL
20   TWM WHOLESALE, LLC and
     TIRE & WHEEL MASTER, INC.;
21   TIRE & WHEEL MASTER, LLC;         Hon. Morrison C. England, Jr.
22   USA WHEEL & TIRE OUTLET, INC.;
     ASLAM PROPERTY, INC.;
23   HB COMMERCIAL, LLC; NADEEM ASLAM;
     and AMMAD HUSSAIN,
24
                   Defendants.
25
26
27
28
                                                  1
 1          Having reviewed Defendants’ Application for Order Permitting the Filing of Documents

 2   Under Seal and finding good cause therefor, the Court hereby grants permission for Defendants

 3   to lodge the following under seal:

 4     •   Exhibit R to the Declaration of Andrea LaFrance, 2018.09.28 Ltr. to T. Daly re

 5         Discovery Deficiencies

 6     •   Exhibit S to the Declaration of Andrea La France, MHT000057

 7     •   Declaration of Aaron P. Bradford, Esq.

 8          IT IS SO ORDERED.

 9   Dated: December 30, 2018

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
